Citation Nr: 1341036	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  12-29 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from July 1952 to July 1956 and from October 1956 to July 1974.  The Veteran died in November 2007.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) which, in pertinent part, denied service connection for the cause of the Veteran's death and DIC under the provisions of 38 U.S.C.A. § 1318 (West 2002).  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.  


REMAND

The appellant asserts that service connection for the cause of the Veteran's death is warranted as his service-connected asthma contributed substantially or materially to his fatal cardiac event in bringing about his demise.  In her October 2012 Appeal to the Board (VA Form 9), the appellant related that the Veteran had "called 911 [and] informed them he was having difficulty breathing, which was due to an asthma attack," shortly before his death.  

An August 2012 VA evaluation states that the examiner had reviewed the claims files.  He opined that: 

In regards to the Veteran's service-connected asthma, it is this examiner's opinion that Veteran['s] asthma diagnosis is less as likely than not cause or substantially contribute to the Veteran's death on 7/13/2007.  His death certificate indicates the cause of death was severe anoxic brain injury secondary to cardiopulmonary arrest.  He was initially seen by EMS personnel on 7/05/2007 and noted to have Pulseless Electrical Activity that change to Ventricular Fibrillation to Asystole all are very lethal arrhythmias which was treated with standard ACLS medications and defibrillations with the paramedic stating that the Veteran was w/o pulse for at least 30 min during their 1 hour of treatment of his cardiac arrest in their trying to restore an effective cardiac rhythm.  Anoxic brain injury is more likely than not related to no or reduce blood flow to brain during cardiac arrest secondary to lethal cardiac arrhythmias precipitate by metabolic imbalance from his End Stage Renal Disease.  

The examiner advanced no specific rationale for his conclusion that it was "less as likely than not" that the Veteran's service-connected asthma "substantially contribute to the Veteran's death."  

In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active military service either caused or contributed substantially or materially to the Veteran's demise.  For a service-connected disability to constitute a contributory cause of death, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).  

When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The August 2012 VA evaluation is inadequate to the extent which it fails to address whether the Veteran's service-connected asthma was manifested by debilitating effects and general impairment of health which rendered him materially less capable of resisting the effects of his ultimately fatal cardiac event.  

Accordingly, the case is REMANDED for the following action:

1.  Refer all relevant medical records, including those in the claims folders, to the examiner who conducted the August 2012 VA evaluation for preparation of an addendum to the evaluation.  If the examiner is no longer available, then refer the records to another VA physician.  The reviewing physician should advance an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's asthma and other service-connected disabilities contributed substantially or materially in bringing about his demise.  

For a service-connected disability to constitute a contributory cause of death, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  

A clear rationale for all opinions is necessary, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

